ACCEPTED
                                                                                              13-15-00556-cv
        FILED                                                                THIRTEENTH COURT OF APPEALS
                                                                                    CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS                                                           12/11/2015 4:18:22 PM
        CORPUS CHRISTI                                                                      Dorian E. Ramirez
                                                                                                       CLERK
         12/11/15
DORIAN E. RAMIREZ, CLERK               CAUSE NO. 13-15-00556-CV
BY DTELLO
                                 IN THE THIRTEENTH COURT OF TEXAS
                                                              RECEIVED IN
                                                 13th COURT OF APPEALS
                                             CORPUS CHRISTI/EDINBURG, TEXAS
            APPEAL OF THE INTERLOCUTORY ORDER IN CAUSE
                                                 12/11/2015 NO.   F-2308-14-1
                                                            4:18:22 PM
                                                   DORIAN E. RAMIREZ
                 FROM THE COUNTY COURT AT LAW NUMBERClerk   ONE (1)

                                      HIDALGO COUNTY, TEXAS

                           PRESIDING HONORABLE RODOLFO GONZALEZ


                                        JUAN MANUEL ORTIZ
                                             Appellant

                                                 VS.

                                            SARAY ORTIZ
                                              Appellee




                               APPELLANT'S RESPONSE TO DEFECT NOTICE


                                                       Respectfully Submitted,
                                                       Sergio Muñoz, Jr.
                                                       1110 S. Closner Blvd.
                                                       Edinburg, Texas 78539
                                                       Tel: 956-381-5555
                                                       Fax: 956-381-5563
                                                       Email: munozlawefile@gmail.com
                                                       State Bar No. 24058009
                                                       Appellant's Attorney
               APPELLANT'S RESPONSE TO DEFECT NOTICE

         NOW COMES, JUAN MANUEL ORTIZ, Appellant and files this, his

response to the defect notice dated November 25, 2015.

                                       I. REPLY

         On November 25, 2015, Appellant received a defect notice from this court

pursuant to T.R.A.P. 37.1 stating that it appears the order which he is attempting to

appeal is not appealable. Appellant filed his amended notice of interlocutory

appeal on November 30, 2015. Appellant believes this is an appealable order

pursuant to Civil Practice and Remedies Code 51.014 which states in relevant

parts:

              (a) A person may appeal from an interlocutory order of a district

court, county court at law, statutory probate court, or county court that:

              (1) appoints a receiver or trustee;

         Accordingly, Appellant wishes to appeal the interim order signed on

November 23, 2015, appointing a receiver over any and all assets and businesses

owned by the parties, specifically, Zitro Electric L.L.C, Zitro Investments L.L.C.,

JCon Construction L.L.C., and Jcon Investments L.L.C.

                     II. STANDARD FOR APPOINTMENT OF RECEIVER
      To prevail on a Motion for Appointment of Receiver, a party must

demonstrate to the Court that their assets are in danger of being lost, removed, or

materially injured.

      Petitioner sought the appointment of a receiver under the following

provisions of Section 6.502 of the Texas Family Code, which provides, in relevant

part, as follows:

             (a) While a suit for dissolution of a marriage is pending and on the

motion of a party or on the court's own motion after notice and hearing, the court

may render an appropriate order, including the granting of a temporary injunction

for the preservation of the property and protection of the parties as deemed

necessary and equitable and including an order directed to one or both parties:

             (5) appointing a receiver for the preservation and protection of the

property of the parties.

      Appellant believes no evidence was presented to the trial court even tending

to indicate that a clear necessity existed for the appointment of a receiver, or that

no other adequate remedy was available, or that Appellee's assets were in actual

danger of being lost, removed or materially injured. Appellee having presented no

such evidence, Appellant believes the Motion for Appointment of Receiver should

have been denied and wishes to proceed with an interlocutory appeal for this

Court's review.
                                   III. CONCLUSION

      Pursuant to Civil Practice and Remedies Code 51.014, Appellant believes

the appointment of a receiver in an interim order is appealable through an

interlocutory appeal. Appellant respectfully requests this Court allow him to

proceed with an interlocutory appeal and that this appeal not be dismissed for want

of prosecution pursuant to T.R.A.P. 42.3.
                              Certificate of Service

   I certify that on December 11, 2015 a true and correct copy of Appelant's

response to Defect Notice was served to each person listed below by the method

indicated.

   Rick Salinas
   Salinas and Flores Law Office
   2011 N. Conway Ave. McAllen, Texas 78572
   P: 956.584.3900
   Email: rsalinaslaw@yahoo.com
   Attorney for Petitioner

   Marla A. Cuellar
   Law Offices of Marla Cuellar
   612 W. Nolana Ave, McAllen, Texas 78504
   P: 956.687.4529
   Email: mcuellarlaw@live.com
   Attorney for Petitioner

   Rick Zuniga
   Atlas Hall & Rodriguez, L.L.P.
   818 Pecan Ave. McAllen, Texas 78501
   P: 956.682.5501
   Email: rzuniga@atlashall.com
   Attorney for Intervenor Plains Capital Bank

   Michael De Luna
   Law Office of Marco A. De Luna
   5804 N. 23rd Street
   McAllen, Texas 78504
   P: 956.992.8870
   Email: marcodelunalaw@gmail.com
   Co-Counsel for Respondent

                                      /s/ Sergio Muñoz, Jr.
                                      SERGIO MUÑOZ, JR.
                                      Attorney for Appelant